 

From: Manuel Retureta <mjr@returetawassem.com>

Sent: Saturday, November 24, 2018 11:33 AM
To: Gonzalez Ill, Sandalio

Subject: Re: US v Tony Hernandez

Hi Sandy

| met with Tony this morning in Miami. | appreciate your professionalism with him.
We will see each other soon.

Thanks

Manny

Manuel J. Retureta, Esq.

RETURETA & WASSEM, P.L.L.C.

300 New Jersey Ave., NW, Suite 900
Washington, D.C. 20001
202-549-0679

> On Nov 23, 2018, at 3:17 PM, Manuel Retureta <mjr@returetawassem.com> wrote:

>

> Hi Sandy

> Hope you are good and enjoyed Thanksgiving with the family.

> Different subject - | understand Tony Hernandez was arrested in Miami. You involved? Is Hernandez detained in
Miami? Please note that | continue to represent him and | ask that there be no questioning outside my presence.
> Thanks

> Manny

>

> Manuel J. Retureta, Esq.

> RETURETA & WASSEM, P.L.L.C.

> 300 New Jersey Ave., NW, Suite 900

> Washington, D.C. 20001

> 202-549-0679
